FILED
                             NOT FOR PUBLICATION                               MAR 21 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SEDGWICK CLAIMS MANAGEMENT                         No. 09-16809
SERVICES, INC.,
                                                   D.C. No. 4:09-cv-01468-SBA
               Plaintiff - Appellant,

  v.                                               MEMORANDUM *

ROBERT A. DELSMAN,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                 Saundra Brown Armstrong, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Sedgwick Claims Management Services, Inc. appeals from the district

court’s order dismissing its action alleging, inter alia, defamation and trade libel.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Price v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Stossel, 620 F.3d 992, 999 (9th Cir. 2010), and we affirm.

      The district court properly dismissed Sedgwick’s defamation and trade libel

claims under California’s anti-SLAPP statute because defendant Delsman’s

conduct was in furtherance of his free speech rights in connection with an issue of

public interest, and Sedgwick did not meet its burden of establishing a probability

of prevailing on its claims. See Cal. Civ. Proc. Code § 425.16; Ruiz v. Harbor

View Cmty. Ass’n, 37 Cal. Rptr. 3d 133, 140-46 (Ct. App. 2005) (setting forth

§ 425.16 analysis, and concluding that defendant’s letter containing rhetorical

hyperbole was free speech in connection with an issue of public interest and that

plaintiff did not establish a probability of prevailing on his libel claim).

      Sedgwick’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                  09-16809